Citation Nr: 0802003	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  96-27 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for deformed fingers 
and toes, to include as secondary to service-connected 
sarcoidosis or treatment for same.  

2.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbosacral spine, to include as 
secondary to service-connected sarcoidosis or treatment for 
same.


WITNESSES AT HEARING ON APPEAL

Appellant and brother-in-law


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purposes of such remand 
were to obtain pertinent medical records from the Railroad 
Retirement Board, to conduct a VA medical examination, and to 
readjudicate the claims in question.  While the case remained 
in remand status, the veteran advised VA of his relocation 
from Nevada to Texas and requested that all notifications be 
mailed to him at his address in Woodlawn, Texas.  Following 
the AMC's attempts to complete the requested actions, the 
case has since been returned to the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board notes at the outset that medical opinions furnished 
in connection with a recent VA examination, which was 
obtained pursuant to a Board remand in July 2006, are 
inadequate and require an addendum to fully address the 
questions at hand.  Specifically, notice is taken that the 
November 2006 VA examiner was asked to opine as to the 
following:  Whether sarcoidosis or treatment therefor could 
cause arthritic bone changes; whether the bone changes 
identified on September 2005 X-rays were due to sarcoidosis 
or treatment therefor; whether any changes of either foot 
shown by X-ray were due to sarcoidosis or treatment therefor; 
and whether any indicated low back disorder had its onset in 
service, was otherwise linked to in-service trauma; or was 
caused or aggravated by sarcoidosis or treatment therefor.  
Notwithstanding the facts that the clinical findings reported 
by the examiner are extensive, that there is significant 
discussion of the veteran's medical history and entries 
within service medical records, and that there is a lengthy 
discourse of the state of current medical knowledge regarding 
the effects of steroid use, the requested opinions as set 
forth above were not fully, if at all, addressed.  In fact, 
the only opinion set forth was that it was less likely than 
not that steroid treatment taken by the veteran had caused 
any degenerative conditions or arthritis relating to his 
feet, hands, or lumbosacral spine.  No opinion was offered as 
to the whether the veteran's sarcoidosis, as opposed to 
treatment therefor, was a direct cause of any claimed 
disability, nor was any opinion sought or obtained as to 
whether it was at least as likely as not that sarcoidosis 
and/or treatment therefor aggravated the veteran's claimed 
deformed fingers and toes.  The questions posed by the Board 
as to the direct incurrence of a low back disorder or its 
aggravation by the veteran's service-connected sarcoidosis or 
its treatment were likewise not addressed.  Moreover, on page 
nine of the VA examiner's report, a portion of the opinion 
beginning on the next to the last line with the statement 
that, "(b)ased on this evidence...not as likely as not," is 
cut-off, without continuation or explanation.  As the 
requested opinions were not fully responsive to the questions 
posed by the Board, corrective action is mandated.  See 
Stegall v. West, 11 Vet. App. 268, 270 (1998) (remand by the 
Board confers upon the veteran or other claimant, as a matter 
of law, the right to compliance with the Board's remand 
order).  

Also, as indicated above, while this appeal remained in 
remand status following the Board's July 2006 action, the 
veteran advised VA of a change in his address.  The date that 
information was communicated to VA is unclear, although 
through no fault of the veteran.  In this regard, it is noted 
that the record contains an undated report of contact between 
the veteran and the AMC, wherein he advised VA of his move 
from Nevada and his new address in Texas.  Also of record is 
February 2007 correspondence from the veteran to the RO in 
Waco, Texas, indicating that he had previously attempted, 
albeit unsuccessfully, to advise the Reno RO and VA Medical 
Center in Nevada, of his change of residence to a Texas 
address.  The veteran now alleges that he did not receive 
certain mailings from the VA Medical Center or the AMC, 
including the supplemental statement of the case (SSOC) 
prepared by the AMC in July 2007 and mailed to the veteran at 
his Nevada address in August 2007.  

The record reflects that the AMC mailed correspondence to the 
veteran in August 2006 at his Nevada address requesting, in 
part, that he provide authorization to permit the AMC to 
obtain medical records from the Railroad Retirement Board.  
Such correspondence was not returned by postal authorities; 
however, no response to the August 2006 letter was received 
from the veteran.  In October 2006, the AMC wrote to the 
veteran at his Nevada address in order to advise him that a 
VA medical examination had been requested; such 
correspondence was mailed to the veteran at his Nevada 
address and it was not returned by postal authorities as 
undeliverable.  It is also evident that the veteran appeared 
for the requested VA examination in November 2006, and, too, 
that the SSOC of July 2007 was mailed to the veteran at his 
Nevada address.  

Given the ambiguity as to what mailings the veteran actually 
received, further actions by the AMC are found to be in order 
to request once more that the veteran provide authorization 
for the release of his medical records by the Railroad 
Retirement Board and for issuance of the July 2007 SSOC to 
the veteran at his current address.  

Lastly, notice is taken that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995), regarding 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by a service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  Under the 
changes, the section heading of 38 C.F.R. § 3.310 was 
retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice- 
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

Here, the RO has not adjudicated the claims for secondary 
service connection on the basis of 38 C.F.R. § 3.310, as in 
effect on and after October 10, 2006.  

On the basis of the foregoing, further actions as set forth 
below are found to be needed.  Accordingly, this appeal is 
REMANDED for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007), the RO must notify 
the veteran of what information and 
evidence are needed to substantiate his 
original claims of entitlement to service 
connection for deformed fingers and toes 
and for degenerative joint and disc 
disease of the lumbosacral spine on both 
a direct basis and as secondary to 
service-connected sarcoidosis and 
treatment therefor.  The veteran must 
specifically be informed of the changes 
to 38 C.F.R. § 3.310, effectuated as of 
October 10, 1996.  See 71 Fed. Reg. 52744 
(2006).  

In addition, the AMC should request that 
the veteran furnish written authorization 
to permit the AMC to obtain any and all 
pertinent medical treatment records from 
the Railroad Retirement Board.  

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA to him.  Should the 
veteran provide the necessary written 
authorization to permit the release of 
medical records from the Railroad 
Retirement Board, the AMC must attempt to 
obtain all pertinent records from that 
entity for inclusion in the veteran's 
claims folder.  

2.  The AMC should furnish to the veteran 
at his current address a copy of the SSOC 
prepared in July 2007 and originally 
mailed in August 2007.  

3.  The AMC should obtain all records of 
VA medical care, not already obtained, 
for inclusion in the veteran's claims 
folder.  

4.  Thereafter, the report of a VA 
medical examination conducted on November 
1, 2006, at the VA's North Las Vegas 
Hospital Clinic in Las Vegas, Nevada, by 
D. Kaplan, D.O., must be returned to Dr. 
Kaplan for the preparation of an addendum 
to his earlier report.  If Dr. Kaplan is 
unavailable, the veteran must be accorded 
an additional VA medical examination at 
the applicable VA medical facility in 
Texas for evaluation of the nature and 
etiology of his claimed deformed fingers 
and toes and the etiology and/or 
approximate onset date for his 
degenerative joint and disc disease of 
the lumbosacral spine.  The veteran's 
claims file must be furnished to Dr. 
Kaplan or his designee for use in the 
study of this case and the author of the 
addendum should indicate whether the 
claims folder was provided and reviewed.

Ultimately, Dr. Kaplan or his designee 
must answer the following, providing a 
full supporting rationale where 
appropriate:

a.  Is it at least as likely as 
not (a 50 percent or greater 
probability) that the veteran's 
sarcoidosis, or the medication 
he takes for it, would cause 
arthritic type bone changes?  

b.  Is it at least as likely as 
not ( a 50 percent or greater 
probability) that the bone 
changes displayed on the 
September 2005 X-rays are due 
to sarcoidosis, or the 
medication the veteran takes 
for it?  

c.  If current X-ray studies of 
either foot show any 
abnormalities, are they at 
least as likely as not ( a 50 
percent or greater probability) 
due to sarcoidosis, or the 
medication the veteran takes 
for it?  

d.  Considering that copies of 
service medical records are not 
credible, the examiner should 
review the original service 
medical records and express an 
opinion as to whether it is at 
least as likely as not that any 
low back disability that is 
currently present, to include 
degenerative joint disease and 
disc disease of the lumbosacral 
spine, had its onset during 
service or is linked in-service 
trauma, and whether it was 
caused or aggravated by the 
veteran's service-connected 
sarcoidosis, to include 
treatment for same.

e.  Is it at least as likely as 
not that the veteran's service-
connected sarcoidosis or the 
treatment therefor has caused 
or aggravated the veteran's 
claimed deformed fingers and 
toes?  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
condition beyond its natural progression, 
versus a temporary flare-up of symptoms.

If the veteran's deformities of the 
fingers or toes and/or low back 
disability was aggravated by service-
connected sarcoidosis or treatment for 
same, to the extent that is possible, the 
examiner is requested to provide an 
opinion as to approximate baseline level 
of severity of the nonservice-connected 
deformities of the fingers or toes and/or 
low back disability (e.g., slight, 
moderate) before the onset of 
aggravation.

5.  Lastly, the AMC should readjudicate 
the claims for direct and secondary 
service connection for deformed fingers 
and toes and a low back disability, to 
include degenerative joint disease and 
disc disease of the lumbosacral spine, 
based on all of the evidence of record 
and all governing legal authority, 
including the recent amendment to 
38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52744 (2006).  If any benefit sought on 
appeal remains denied, the appellant 
should be provided an SSOC.  An 
appropriate period of time should then be 
allowed for response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



